Citation Nr: 1025986	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1973.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in January 
2008.  This matter was originally on appeal from rating decisions 
dated in April 2002 and June 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Historically, in a decision dated in January 2008, the Board 
determined that the Veteran had not appealed an April 2001 
decision that denied the Veteran's claim for service connection 
for PTSD and that communication from the Veteran received in June 
2001 was an application to reopen.  The Board also determined 
that the Veteran had submitted new and material evidence 
sufficient to reopen the previously-denied claim.  The Board also 
denied the Veteran's claim for service connection for PTSD and 
entitlement to a TDIU.  

The Veteran appealed the Board's January 2008 decision to the 
United States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In a September 2009 Memorandum Decision, the 
Court set aside the January 2008 decision and remanded the 
matters for further adjudication.  Specifically, the Court 
determined that the Board erred in finding that the Veteran's 
June 2001 statement that he was "requesting reconsideration of 
his rating dated 4-27-01 pertaining to the issue of PTSD" was a 
motion to reopen instead of a Notice of Disagreement (NOD).  The 
Court also determined that the Board erred in relying on a 2006 
medical examination to determine that the Veteran was not 
entitled to service connection for PTSD.  Finally, the Court 
found that the Board erred by not discussing whether the 
Veteran's delusional disorder was related to service.

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

The Veteran has identified many stressors, some of which are 
inherently incredible and others that while not inherently 
incredible are certainly questionable in light of the Veteran's 
confirmed delusional disorder, grandiose type.

As noted above, the Court determined that the Board erred in 
relying on a 2006 medical examination to determine that the 
Veteran was not entitled to service connection for PTSD.  The 
Memorandum decision indicated that the Board noted that the 
examiner may have incorrectly assumed that the Veteran was not in 
combat but stated that it need not resolve the issue because it 
found the Veteran to be delusional and his statements, therefore, 
could not demonstrate the existence of an in-service stressor.  
The Court found, however, that, as the Board noted in its 
decision, the Veteran's service records indicate that he was in 
combat at the time he asserts that his stressor occurred and that 
under 38 C.F.R. § 3.304(f)(2), if the evidence establishes that 
the Veteran engaged in combat and that his alleged stressor is 
related to combat and consistent with the circumstances of his 
service, then, in the absence of clear and convincing evidence to 
the contrary, his lay testimony alone may establish that the 
stressor occurred.  The Court found that the Board's statement of 
reasons and bases did not discuss whether its finding that the 
Veteran was delusional constitutes clear and convincing evidence 
that his stressor did not occur.

As the Court found that the Board erred in relying on a 2006 
medical examination to determine that the Veteran was not 
entitled to service connection for PTSD, the Board must remand 
for another VA examination.  

With respect to the issue of entitlement to a TDIU, the Board 
notes that this issue is inextricably intertwined with the issue 
of entitlement to service connection for a psychiatric 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a Veteran's claim 
for the second issue).  In this case, if service-connection for a 
psychiatric disability is granted, this could result in 
eligibility for a TDIU.  Thus, the Board finds that the claim for 
a TDIU should be considered after the decision is rendered on the 
remanded claim.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the etiology of any present 
psychiatric disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should be notified that 
the Veteran is considered to have been 
engaged in combat with the enemy 
although his military occupational 
specialty (MOS) was a baker.  

The examiner is requested to identify all 
current psychiatric disorders.  In 
addition, the examiner is requested to 
determine if the Veteran meets the DSM-IV 
criteria for a diagnosis of PTSD.  

If a diagnosis of PTSD is rendered, the 
examiner is specifically asked to identify 
the claimed in-service stressor(s) 
associated with the PTSD diagnosis.  The 
examiner is also asked to opine whether the 
claimed in-service stressor(s) is obviously 
and manifestly the result of delusion.

For any other psychiatric disorder(s) 
identified, the examiner is asked to 
provide a date on onset of the disorder(s) 
and provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's current psychiatric disorder(s) 
is related to the Veteran's active duty 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The case should be reviewed on the 
basis of the additional evidence, including 
the inextricably intertwined issue of 
entitlement to a TDIU.  If the benefit 
sought is not granted in full, the Veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



